Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 1/19/2021 have been considered.  Claims 2, 11, 13 have been cancelled by applicant.  Claims 1, 3-10, 12, 14-21 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraphs 4-5 of the Remarks, filed 1/19/2021, with respect to claims 1, 3-12, 14-21 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 1/19/2021.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1, 3-12, 14-21 has been withdrawn. 
Applicant’s arguments, see page 9, paragraphs 6-8 of the Remarks, filed 1/19/2021, with respect to claims 1, 3-12, 14-21 have been fully considered and are persuasive in light of the claim amendments filed by applicant on 1/19/2021.  The 35 U.S.C. 103 rejection of claims 1, 3-12, 14-20 has been withdrawn. 



EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a router for connecting to a display device, the router comprising:
“a plurality of ports for connecting to other communication devices: and a first MAC address table in which MAC addresses of terminal devices are stored in association with corresponding port numbers of the plurality of ports connected to the terminal devices via one or more relay devices or without any relay devices, wherein the processor further executes the stored instructions to:
collect from each relay device, a second MAC address table in which MAC addresses of terminal devices are stored in association with corresponding port numbers of the plurality of ports connected to the terminal devices via one or more relay devices or without any relay devices; and
acquire the network topology data by specifying a relay device located at a downstream side of the router based on the first MAC address table of the router and the second MAC address table of each relay device” in combination with other recited elements in claim 1.

The present application also relates to a display control method of a switching hub for connecting to a display device, the method comprising:
“the switching hub includes a plurality of ports for connecting to other communication devices; and 

the method of the switching hub further comprising:
collecting, from each relay device, a second MAC address table in which MAC addresses of terminal devices are stored in association with corresponding port numbers of the plurality of ports connected to the terminal devices via one or more relay devices or without any relay devices; and
acquiring the network topology data by specifying a relay device located at a downstream side of the router based on the first MAC address table of the router and the second MAC address table of each relay device” in combination with other recited elements in claim 12.

The closest prior art, Sasaki et al. (US Publication 2014/0082116 A1), teaches a management device for acquiring configuration information of a master device and a plurality of slave devices and displaying on a graphical user interface GUI a topology tree having a network configuration comprising a master device, slave devices and a hub device and their details.
A second prior art, Higuchi et al. (US Publication 2013/0010640 A1), teaches that a management device can also be implemented as a relay device for displaying network configuration data of a local area network.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471